Ricky Joseph Miller v. The State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-323-CR

     RICKY JOSEPH MILLER,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 220th District Court
Bosque County, Texas
Trial Court # 97-05-12031-BCCR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      A jury convicted Appellant Ricky Joseph Miller of aggravated sexual assault of a child.  See
Tex. Pen. Code Ann. § 22.021(a)(1)(B)(i), (2)(B) (Vernon Supp. 1998).  The jury assessed
Miller’s punishment at five years’ imprisonment.  Miller has filed a motion to dismiss his appeal. 
In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Miller and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Miller’s appeal is dismissed.
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed September 30, 1998
Do not publish

2pt">         Justice Cummings, and
         Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed November 27, 1996
Do not publish